JOHN R. GIBSON, Circuit Judge,
concurring specially.
I concur specially because the decision reached by this court today follows circuit precedent in an opinion by the en banc court in Fisher v. INS, 79 F.3d 955 (9th Cir.1996). I believe the observations in Korablina v. INS, 158 F.3d 1038, 1045 (9th Cir.1998), are particularly apt.
To me, the frequent use of the term “mere discrimination” is most troublesome. What is termed “mere discrimination” can portend much more. Such differentiation between discrimination and persecution fails to consider the events in the world commencing in the last third of the twentieth century when pervasive discrimination did indeed lead to persecution, and ultimately the Holocaust.